STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                             UNPUBLISHED
                                                             January 12, 2017
             Plaintiff-Appellee,

v                                                            No. 324384
                                                             Wayne Circuit Court
CHARLES DAMON JONES,                                         LC No. 12-000948-FC

             Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and SAWYER and STEPHENS, JJ.

RONAYNE KRAUSE, J., (concurring).

      I concur in result only.

                                                     /s/ Amy Ronayne Krause




                                          -1-